Title: To George Washington from Alexander Hamilton, 19 January 1797
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir,
                            New York Jan. 19,.1797
                            
                        
                        Mrs De Neuville widow of Mr De Neuville formerly of Holland lately passed
                            through this City. On her way she called upon me and announced her intention to make
                            application to Congress on the ground of the political services rendered the UStates by
                            her husband, as in fact a principal cause of his pecuniary misfortunes—and expressed a wish
                            that I would bring her case under your eye. I told her that your situation did not permit
                            you to take an agency in similar matters depending before Congress—and that you was very
                            delicate on such subjects. She replied that you might perhaps indirectly promote her cause
                            and that from a letter from you to her husband she was encouraged to think you would be
                            dispossed to befriend her—I yielded at last to female importunity & promised to
                            mention the matter—I do not know what the case admits of, but from some papers which she
                            shewed me it would seem that she had pretensions on the kindness of this Country.
                        
                        Our Merchants here are becoming very uneasy on the subject of the French
                            captures and seizures—They are certainly very perplexing and alarming—and present an evil
                            of a magnitude to be intolerable if not shortly remedied—My anxiety to present Peace with
                            France is known to you—and it must be the wish of every prudent man that no honorable
                            expedient for avoiding a Rupture be omitted. Yet there are bounds to all things. This
                            Country cannot See its Trade an absolute prey to France without resistance. We seem to be
                            where we were with G Britain when Mr Jay was sent there—and I cannot discern but that the
                            Spirit of the Policy then pursued with regard to england will be the proper one now in
                            respect to France (viz.)—a solemn and final appeal to the Justice and interest of France
                            and if this will not do measures of self defence. Any thing is better than absolute
                            humiliation—France has already gone much further than Great Britain ever did.
                        I give vent to my impressions on this subject though I am persuaded the train
                            of your own reflections cannot materially vary. With respectul & Affect. Attachmen
                            I have the honor to remain Sir Yr vry Obedt
                        
                            A Hamilton
                            
                        
                    